                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                            CHARLESTON DIVISION


SHAWNA KELLEY, et al.,

                         Plaintiffs,

v.                                           CIVIL ACTION NO. 2:12-cv-09579

ANALYTIC BIOSURGICAL SOLUTIONS,

                         Defendant.



                    MEMORNADUM OPINION AND ORDER

      On October 11, 2019, I entered an order directing plaintiffs to show cause on

or before October 18, 2019, why their case should not be dismissed without prejudice

as to the remaining defendant, Analytic Biosurgical Solutions, pursuant to Rule 4(m)

of the Federal Rules of Civil Procedure. Plaintiffs have not shown cause. The court

ORDERS that plaintiffs’ case must be dismissed without prejudice pursuant to Rule

4(m) for failure to serve the remaining defendant within 90 days after the complaint

was filed.

      The court DIRECTS the Clerk to send a copy of this Order to counsel of record

and any unrepresented party.

                                       ENTER: October 21, 2019
